     Case 3:19-md-02885-MCR-GRJ Document 488 Filed 07/12/19 Page 1 of 24




                      UNITED STATE DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

 IN RE: 3M COMBAT ARMS                       Case No. 3:19md2885
 EARPLUG PRODUCTS
 LIABILITY LITIGATION
                                             Judge M. Casey Rodgers
 This Document Relates to All Cases          Magistrate Judge Gary R. Jones


                       COMMON BENEFIT ORDER NO. 1

       In anticipation of the possibility that, at some point in the future, there may be

applications to the Court by attorneys for payment of common benefit fees or

expenses, the Court now issues this Common Benefit Order No. 1 containing

preliminary procedures and guidelines. The Court expresses no opinion regarding

whether payment of any common benefit fees or expenses will ever be appropriate.

This Order merely provides guidance so that, should the issue become ripe, any

attorneys applying for common benefit fees or expenses will have notice of the

standards that will be employed in assessing those applications. These guidelines

are not meant to be exhaustive, and the Court may issue additional procedures,

limitations, and guidelines in the future, if appropriate.

I.     Governing Principles and the Common Benefit Doctrine

       The common benefit governing principles are derived from the United States

Supreme Court’s common benefit doctrine, as initially established in Trustees v.

Greenough, 105 U.S. 527 (1881) and as refined in cases including Central Railroad
    Case 3:19-md-02885-MCR-GRJ Document 488 Filed 07/12/19 Page 2 of 24
                                                                          Page 2 of 24


& Banking Co. of Georgia v. Pettus, 113 U.S. 116 (1885), Sprague v. Ticonic

National Bank, 307 U.S. 161 (1939), Mills v. Electric Auto-Lite Co., 396 U.S. 375

(1970) and Boeing Co. v. Van Gemert, 444 U.S. 472 (1980); see also Turner v.

Murphy Oil USA, Inc., 422 F. Supp. 2d 676, 680 (E.D. La. 2006) (“Thus, to avoid

the problem of free-riding, the U.S. Supreme Court over 125 years ago approved the

common benefit doctrine, which provides that when the efforts of a litigant or

attorney create, preserve, protect, increase, or discovery a common fund, all who

benefit from that fund must contribute proportionately to the costs of the litigation.

‘The doctrine rests on the perception that persons who obtain the benefit of a lawsuit

without contributing to its cost are unjustly enriched at the successful litigant’s

expense.’” (citations omitted)); Manual for Complex Litigation, § 14.215 (4th ed.

2004) (noting that “Lead and liaison counsel may have been appointed by the court

to perform functions necessary for the management of the case but not appropriately

charged to their clients.”)

      The Court’s authority to establish a fund and to order contributions also

derives from its equitable authority and its inherent managerial power over this

consolidated and multidistrict litigation. See, e.g., Camden I Condominium Ass’n,

Inc. v. Dunkle, 946 F.2d 768, 771 (11th Cir. 1991); In re Diet Drugs, 582 F.3d 524,

546-47 (3d Cir. 2009); In re Air Crash Disaster at Fla. Everglades, 549 F.2d 1006,




Case No. 3:19md2885/MCR/GRJ
    Case 3:19-md-02885-MCR-GRJ Document 488 Filed 07/12/19 Page 3 of 24
                                                                          Page 3 of 24


1008 (5th Cir. 1977); In re Vioxx, 802 F. Supp. 2d 740, 770 (E.D. La. 2011); Manual

for Complex Litigation, § 14.121.

      Common benefit work product includes all work performed for the benefit of

all plaintiffs, including pre-trial matters, discovery, trial preparation, potential

settlement process, and all other work that advances this litigation to conclusion.

The Court notes at the outset that evaluating contribution to the common benefit is

a qualitative analysis because “not all types of work are created equal.” In re Vioxx,

802 F. Supp. 2d at 772 (quoting Turner v. Murphy Oil USA, Inc., 582 F. Supp. 2d

797, 810-811 (E.D. La. 2008)). Some work, though less time consuming in hours

spent, has a greater impact on the litigation. For example, hours spent drafting

critical briefs or preparing for and taking depositions of key witnesses generally

provide greater common benefit than hours reviewing and coding documents. As

previously noted, the Court expresses no opinion at this time whether payment for

common benefit fees and expenses is or will be appropriate but, if at some future

point the Court does find such an award appropriate, the Court will be assessing the

value of the work performed and how it contributed to the common benefit, rather

than performing a strict calculation of hours multiplied by some hourly rate.

Specifically, the Court will be guided by the factors set forth in Johnson v. Georgia

Hwy. Exp., Inc., 488 F.2d 714 (5th Cir. 1974), as directed by the Eleventh Circuit in

Camden I Condominium Ass’n, Inc. v. Dunkle, 946 F.2d 768 (11th Cir. 1991).


Case No. 3:19md2885/MCR/GRJ
      Case 3:19-md-02885-MCR-GRJ Document 488 Filed 07/12/19 Page 4 of 24
                                                                                  Page 4 of 24


II.     Scope of Order

        This Order applies to all cases now pending, as well as to any cases later filed

in, transferred to, or removed to this Court and included as part of MDL 2885. This

Order further applies to all Participating Counsel.

        Participating Counsel includes the following:              (1) all attorneys who

voluntarily sign the Participation Agreement; (2) all attorneys with a fee interest in

any cases pending, later filed in, transferred to, or removed to this Court as part of

MDL 2885, regardless of whether or not the attorney signs the Participation

Agreement, 1 and regardless of whether or not the attorney also has cases outside the

MDL (filed or unfiled) (“MDL Plaintiffs’ Counsel”); and (3) any attorneys who were

not otherwise Participating Counsel but who obtain access to or receive the common

benefit work product of MDL 2885.

            Executed Participation Agreements must be provided to and maintained by

the Common Benefit Special Master and CPA.

        Participating Counsel are entitled to receive the MDL common benefit work

product as well any state court work product of those attorneys who are Participating

Counsel as defined above. Participating Counsel are prohibited from sharing any

such work product with counsel who are not Participating Counsel. Participating


        1
         The Participation Agreement is a private and cooperative agreement between plaintiffs’
attorneys only. It is not an agreement with defendants 3M Company, Aearo Technologies LLC,
Aearo Holding LLC, Aearo Intermediate LLC, or Aearo LLC (collectively “Defendants”).
Case No. 3:19md2885/MCR/GRJ
       Case 3:19-md-02885-MCR-GRJ Document 488 Filed 07/12/19 Page 5 of 24
                                                                                   Page 5 of 24


Counsel will be entitled to seek compensation for common benefit work and

expenses. In return, Participating Counsel agree that, if at some future point the

Court enters an Order establishing a common benefit assessment, that assessment

must be paid on all filed and unfiled cases or claims in state or federal court in which

they share a fee interest.

         All Participating Counsel are bound by the terms, conditions, and obligations

of this Order, as well as any other potential future Common Benefit Orders of this

Court in MDL 2885.

III.     Common Benefit Litigation Fund

         a.    Assessments

         From time to time, as necessary to fund common benefit activity in the

litigation, the Lead and Co-Lead Counsel, in consultation with the Common Benefit

Special Master, CPA, and Common Benefit Fund Committee, must make

assessments and may receive and hold funds. Once the Common Benefit Special

Master and Common Benefit Fund Committee provide notice of an assessment, the

assessed firms will have thirty (30) days to deposit their respective assessments into

the Litigation Fund.2        If, after thirty (30) days, a firm has not deposited its




         2
         The Court expects all assessed firms to contribute their assessments on a timely basis.
That said, the Court recognizes that exceptional circumstances may occasionally arise, in which
case the Common Benefit Special Master, CPA, and Common Benefit Fund Committee are
authorized to determine the best course of action.
Case No. 3:19md2885/MCR/GRJ
   Case 3:19-md-02885-MCR-GRJ Document 488 Filed 07/12/19 Page 6 of 24
                                                                         Page 6 of 24


assessment, then Participating Counsel from that firm will be ineligible for common

benefit work while the firm is delinquent in its assessment and any common benefit

work performed while the firm is in arrears will not be eligible for compensation.

Failure to deposit assessments on a timely basis will also be a consideration during

the Court’s annual leadership reappointment process. If a firm fails to deposit its

assessment within 60 days of receiving notice of an assessment, and the firm does

not demonstrate to the satisfaction of the Common Benefit Committee and Common

Benefit Special Master good cause for such delinquency, Participating Counsel from

that firm may be rendered ineligible for any compensation for common benefit work

or expenses.

      The assessed funds must be held in an interest-bearing account at a federally

insured banking institution as designated and approved by the Common Benefit

Fund Committee, as well as the Common Benefit Special Master and CPA. The

account(s), to be known as the Litigation Fund, will be maintained by the CPA with

primary oversight of the Common Benefit Special Master and Common Benefit

Fund Committee. Any funds to be paid out of such account(s) may be paid only at

the direction of the Common Benefit Special Master and the Common Benefit Fund

Committee. To the extent not already completed, the CPA and Common Benefit

Special Master must apply for and receive a Federal Tax ID number for the

Litigation Fund.


Case No. 3:19md2885/MCR/GRJ
    Case 3:19-md-02885-MCR-GRJ Document 488 Filed 07/12/19 Page 7 of 24
                                                                          Page 7 of 24


      b.      Litigation Fund Payments

      The purpose of the Litigation Fund is to pay the costs necessary to fund the

litigation as a whole and that are appropriately considered the shared responsibility

of all counsel (“Shared Costs”). Shared Costs will be paid from the Litigation Fund.

Shared Costs include, but are not limited to:

             i.    Deposition and court reporter costs;

            ii.    Expert witness and consultant fees and expenses;

           iii.    Fees and costs for court-appointed Special Masters;

           iv.     Fees and costs for court-appointed CPA;

            v.     Fees and costs for retained vendors performing work on behalf
                   of all plaintiffs, including but not limited to an MDL claims data
                   platform, and ESI document depository and review platform; and

           vi.     Translation services (if any).

      In the event there is a dispute regarding whether a cost is appropriately a

Shared Cost to be paid from the Litigation Fund, the Common Benefit Special

Master and CPA, in consultation with the Common Benefit Fund Committee, will

make the final determination to pay or reject the expense.

      All proposed contracts with vendors must be reviewed and approved by the

Common Benefit Special Master, CPA, and Common Benefit Fund Committee in

order for that vendor to be eligible for payment from the Litigation Fund.




Case No. 3:19md2885/MCR/GRJ
   Case 3:19-md-02885-MCR-GRJ Document 488 Filed 07/12/19 Page 8 of 24
                                                                         Page 8 of 24


      To be eligible for payment from the Litigation Fund, all invoices for

professional services, such as experts or other consultants, must comply with the

following guidelines:

              i.   Invoices should reflect time worked in quarter (1/4) hour
                   increments;

             ii.   Invoices should contain a sufficient description to allow a
                   reviewer to understand specifically what work was completed;

            iii.   Invoices must be accompanied by a statement from the
                   submitting attorney that the attorney has reviewed the invoice
                   and that the invoice a) adequately describes and reflects the work
                   performed, and b) is reasonable for the work performed.

      Failure to follow these procedures will result in the non-payment of such

invoices.

      Requests for payment or reimbursement of Shared Costs from the Litigation

Fund must be submitted by the 20th of the month using the centralized system

selected by the Common Benefit Fund Committee. Any request for payment or

reimbursement of Shared Costs from the Litigation Fund must be accompanied by a

certification attesting that the subject expense was for the common benefit and was

approved by Lead or Co-lead Counsel. The Common Benefit Special Master, in

consultation with the Common Benefit Fund Committee and CPA, will determine

whether such invoices are appropriately Shared Costs to be paid from the Litigation

Fund. If the invoice is deemed to be an appropriate Shared Cost and meets the

requirements set forth in this section, the CPA, with approval of the Common
Case No. 3:19md2885/MCR/GRJ
      Case 3:19-md-02885-MCR-GRJ Document 488 Filed 07/12/19 Page 9 of 24
                                                                           Page 9 of 24


Benefit Special Master, will make payment on or before the last day of the following

month.

        c.    Litigation Budgets

        On a quarterly basis, at least two weeks prior to the start of a quarter, Lead

Counsel, Co-Lead Counsel, and the Executive Committee must submit a budget to

the Common Benefit Special Master, CPA, and Common Benefit Fund Committee.

The quarterly budget must set forth reasonable estimates of anticipated costs and the

anticipated timing of such costs expected to be paid from the Litigation Fund each

quarter. Such quarterly budgets will be used by the Common Benefit Special

Master, CPA, and the Common Benefit Fund Committee for the purpose of the

orderly management of the Litigation Fund. The Common Benefit Special Master

and CPA, in consultation with the Common Benefit Fund Committee, are further

authorized and encouraged to request any other information or reports as they deem

necessary to manage the Litigation Fund and to ensure that expenses submitted for

payment from the Litigation Fund are necessary and appropriate for the common

benefit.

IV.     General Rules

        For counsel appointed by the Court or acting under the direction of the

leadership of Lead and/or Co-Lead Counsel, the recovery of common benefit time

and cost reimbursement will be allowed and is essential.


Case No. 3:19md2885/MCR/GRJ
   Case 3:19-md-02885-MCR-GRJ Document 488 Filed 07/12/19 Page 10 of 24
                                                                           Page 10 of 24


      a.     Participating Counsel

      Participating Counsel are counsel who subsequently desire to be considered

for common benefit compensation and as a condition thereof agree to the terms and

conditions herein and acknowledge that the Court will have final, non-appealable

authority regarding the award of fees, the allocation of those fees, and awards for

cost reimbursements in this matter. Participating Counsel have (or will have) agreed

to and therefore will be bound by the Court’s determination on common benefit

attorney fee awards, attorney fee allocations, and expense awards, and Participating

Counsel knowingly and expressly waive any right to appeal those decisions or the

ability to assert the lack of enforceability of this Order or to otherwise challenge its

adequacy.

      b.     Eligibility for Common Benefit Fees and/or Costs

      Only Participating Counsel can do common benefit work or incur expenses

for the common benefit, receive or have access to common benefit work product,

and seek common benefit fees and reimbursement of common benefit expenses.

Only Participating Counsel will be entitled to receive any common benefit work

product or make a claim (or recover) for any common benefit fees and expense

reimbursements.

      This Order establishes the guidelines regarding the submission and

compensability of common benefit time and expenses. Participating Counsel will


Case No. 3:19md2885/MCR/GRJ
   Case 3:19-md-02885-MCR-GRJ Document 488 Filed 07/12/19 Page 11 of 24
                                                                        Page 11 of 24


only be eligible to receive common benefit attorney’s fees and cost reimbursement

if the time expended, costs incurred, and activity in question were (a) for the

common benefit, (b) appropriately authorized (as defined in this section), and (c)

timely and properly submitted. Compliance with these guidelines is required for

common benefit time and costs to be eligible for compensation but it does not create

a presumption that such time and expenses will be compensated or reimbursed. The

final determination of any allocation of common benefit fees and expenses, if any,

will be made by the Court after a de novo review of a Report & Recommendation

provided by the Common Benefit Special Master.

        For the purpose of coordinating these guidelines and tracking submissions,

the Lead Counsel, Co-Lead Counsel, and Common Benefit Fund Committee will

employ the CPA. The CPA will ensure proper compliance by the parties with this

Order and work with the Common Benefit Special Master and Common Benefit

Fund Committee to manage the Litigation Fund and administer the payment and

reimbursement of the Shared Costs (not fees or Held Costs) from the Litigation

Fund.

        c.    Authorization for Common Benefit Work

        Only previously authorized common benefit work is eligible for consideration

for compensation. Authorized common benefit work is an assignment made or

authorized by Lead or Co-Lead Counsel, subject to the provisions of this Order.


Case No. 3:19md2885/MCR/GRJ
   Case 3:19-md-02885-MCR-GRJ Document 488 Filed 07/12/19 Page 12 of 24
                                                                                  Page 12 of 24


Authorization for common benefit work must be given prior to the commencement

of the work and must be in writing (e.g., by email). Blanket authorizations (e.g.

“general discovery,” “expert work,” or “depositions”) or authorizations unlimited in

time will not be accepted. Time spent developing or processing individual issues in

any case for an individual client will be not considered for common benefit and it

should not be submitted. Time spent on unauthorized work should not be submitted

and will not be compensable.

       d.     Time and Expense Record Submission

       Each lawyer or staff member working on common benefit activities must

submit a separate report of his/her time and expense records every month. Report

periods close on the last day of each month, and records for time worked or expenses

incurred during that period must be submitted by the 20th day of the following month.

For example, all time and expense entries for common benefit activities performed

in May would be due June 20th. The first reporting period will be from May 22,

2019 (the date plaintiffs’ leadership were appointed) through July 31, 2019. 3 Time




       3
           The Court appointed Bryan Aylstock as Interim Lead Counsel on April 5, 2019. The
Court recognizes that Mr. Aylstock performed a significant amount of work in the time between
his appointment as Interim Lead Counsel and appointment as Lead Counsel. As such, work
performed by Mr. Aylstock and by other attorneys working on behalf of the common benefit at
the specific direction of Mr. Aylstock from the period of April 5, 2019 through May 22, 2019 may
submit that time for common benefit consideration.
Case No. 3:19md2885/MCR/GRJ
   Case 3:19-md-02885-MCR-GRJ Document 488 Filed 07/12/19 Page 13 of 24
                                                                         Page 13 of 24


and expense submissions for that period will be due by August 20th, and proceeding

thereafter on a monthly basis.

      Common benefit time and expense entries must be submitted directly into a

centralized system selected by the Common Benefit Fund Committee, in

consultation with the Common Benefit Special Master and CPA. No other form of

submission for time and expenses will be accepted. All time and expense entries

must be accompanied by a certification that the time and/or expenses are true,

accurate, approved by Lead or Co-Lead Counsel, and compliant with this Court’s

Orders. The failure to secure authority to incur common benefit time and expenses,

to maintain and timely provide such records, or to provide a sufficient description of

the activity will be grounds for denying the recovery of attorneys’ fees or

reimbursement of expenses. Failure to provide time and expense records as set forth

herein will result in a waiver of the same unless, due to extenuating circumstances,

a specific extension is granted in writing prior to the due date by the Common

Benefit Special Master.

      e.     Time and Expense Review and Reporting

      The forms and records detailing both time and expenses will be subject to

periodic review by the Common Benefit Special Master and CPA, whose

appointments include the performance of such services as set forth in this Order.

The Common Benefit Special Master and CPA will work with the Common Benefit


Case No. 3:19md2885/MCR/GRJ
     Case 3:19-md-02885-MCR-GRJ Document 488 Filed 07/12/19 Page 14 of 24
                                                                           Page 14 of 24


Fund Committee to ensure the accuracy of time and expense submissions, as well as

their compliance with the Court’s Orders. The purpose of the Common Benefit

Special Master’s substantive review is to have time and expenses reviewed and

accepted or rejected as eligible for common benefit compensation as the litigation

progresses and not wait for a substantive review until nearly the end of the litigation.

It is the Court’s intent to avoid as much as possible any disputes over the

classification of time and expenses as common benefit and the value of same.

       The Court directs the Common Benefit Special Master and CPA, in

consultation with the Common Benefit Fund Committee, to provide the Court with

monthly reports regarding the administration of the Litigation Fund, time submitted

for work performed for the common benefit, as well as any other issues related to

common benefit administration. Monthly reports may be provided in-person or

telephonically. Written reports must be provided to the Court upon request. The

Special Master, CPA, and Common Benefit Fund Committee must also provide

periodic reporting (at least quarterly) to Lead Counsel, Co-Lead Counsel, and the

Executive Committee.

V.     Common Benefit Time and Expense Entry Requirements and
       Limitations

       a.    Requirements and Limitations for Held Costs

       Held Costs are costs incurred in connection with authorized common benefit

work but that will be carried by each attorney through the pendency of the litigation.
Case No. 3:19md2885/MCR/GRJ
   Case 3:19-md-02885-MCR-GRJ Document 488 Filed 07/12/19 Page 15 of 24
                                                                        Page 15 of 24


Only reasonable expenses, consistent with the limitations discussed herein and

incurred in connection with authorized common benefit work, will be eligible for

reimbursement. Compliance with the below guidelines merely renders Held Costs

eligible for potential future reimbursement.      In no event will Held Costs be

reimbursed without a Report & Recommendation from the Common Benefit Special

Master, which will be subject to this Court’s de novo review and approval by Court

Order. All expense submissions for Held Costs must include (a) the date the expense

was incurred, (b) the category of the expense, (c) the amount of the expense, (d) the

person who incurred the expense, (e) a short but specific description of the expense,

and (f) a receipt verifying the amount of the expense. Attorneys must keep receipts

for all expenses. If a receipt is not available, copies of checks or credit card

statements reflecting the date of the expense, nature of the expense, and amount of

expense may be submitted so long as accompanied by a declaration from counsel

that the expense was incurred while performing authorized work for the common

benefit. If neither a receipt nor credit card statement is available, counsel must

submit a declaration outlining the details of the expense.

           i.      Travel Limitations

      Except in extraordinary circumstances approved by the Common Benefit

Fund Committee and the Common Benefit Special Master, all travel reimbursements




Case No. 3:19md2885/MCR/GRJ
   Case 3:19-md-02885-MCR-GRJ Document 488 Filed 07/12/19 Page 16 of 24
                                                                           Page 16 of 24


are subject to the following limitations in order to be considered eligible for common

benefit reimbursement:

                   1.     Airfare. Reasonable and appropriate airfare will be
                          reimbursed and is subject to audit and review. Airfare
                          deemed to be excessive or which is not related to an
                          assigned task or judicial requirement will not be
                          reimbursed. Only the lowest-price available coach airfare
                          at time of booking (at rates which allow the reservation to
                          be rebooked without surcharge and other agency fees) for
                          a reasonable itinerary will be eligible for reimbursement.
                          Notwithstanding the foregoing, first class airfare is
                          allowed for cross-country flights that are in excess of four
                          hours total flight time or for international flights. Airfare
                          expense submissions must be supported by invoice or
                          receipt for airfare that shows class of airfare purchased,
                          name of traveler, and destination. If first class is flown
                          and only coach fare is reimbursable, proof of applicable
                          coach fare must be provided. The use of private aircraft
                          will not be reimbursable except for a) the specific
                          attorney(s) authorized by Lead and Co-Lead Counsel to
                          attend the event necessitating such travel, and b) at the cost
                          of the lowest-price available coach airfare for that
                          itinerary.

                   2.     Hotel. Reasonable and appropriate hotel accommodations
                          will be reimbursed. Hotel accommodations deemed to be
                          excessive or which are not related to an assigned task or
                          judicial requirement will not be reimbursed.

                   3.     Meals. Meal expenses must be reasonable. Meal expense
                          submissions must identify the attendees for that meal.

                   4.     Cash Expenses. Miscellaneous cash expenses for which
                          receipts generally are not available (tips, luggage
                          handling, etc.) will be reimbursed, as long as the expenses
                          are reasonable and properly itemized.



Case No. 3:19md2885/MCR/GRJ
   Case 3:19-md-02885-MCR-GRJ Document 488 Filed 07/12/19 Page 17 of 24
                                                                       Page 17 of 24


                 5.    Rental Automobiles. Luxury automobile rentals will not
                       be fully reimbursable. If luxury automobiles are selected,
                       then the difference between the luxury and non-luxury
                       vehicle rates must be shown on the travel reimbursement
                       form, and only the non-luxury rate may be claimed, unless
                       the larger sized vehicle is needed to accommodate several
                       counsel or materials necessary to be transported to a
                       deposition or trial.         Rental automobile expense
                       submissions must be supported by receipts or credit card
                       statements. Such rentals are limited to travel pursuant to
                       an assigned or required task related to this litigation.

                 6.    Mileage. Mileage claims must be documented by stating
                       origination point, destination, total actual miles for each
                       trip, and the rate per mile paid by the member’s firm. The
                       maximum allowable rate will be the maximum rate
                       allowed by the IRS as of the date of the trip.

          ii.    Non-Travel Limitations

                 1.    Firm Overhead Costs. Firm overhead costs (including but
                       not limited to expenses for office supplies or equipment,
                       standard phone or internet service, maintenance of firm’s
                       website, etc.) are not reimbursable as common benefit
                       expenses.

                 2.    Client Recruitment. Expenses for advertising or other
                       expenses for the purpose of marketing, client recruitment,
                       or client acquisition are not reimbursable as common
                       benefit expenses.

                 3.    Shipping, Overnight, Courier, and Delivery Charges. All
                       claimed common benefit shipping, overnight, courier or
                       delivery expenses must be documented with bills showing
                       the sender, origin of the package, recipient, and destination
                       of the package. Such charges are to be reported at actual
                       cost.

                 4.    Postage Charges. A contemporaneous postage log or other
                       supporting documentation must be maintained and
Case No. 3:19md2885/MCR/GRJ
   Case 3:19-md-02885-MCR-GRJ Document 488 Filed 07/12/19 Page 18 of 24
                                                                             Page 18 of 24


                           submitted for common benefit postage charges. Such
                           charges are to be reported at actual cost.

                    5.     Photocopying. Whether for internal or external copying
                           services, the maximum copy charge is $0.20 per page for
                           black and white copies and $0.35 per page for color
                           copies.

                    6.     Computerized Research – Lexis/Westlaw. Claims for
                           Lexis or Westlaw, and other computerized legal research
                           expenses should be in the exact amount charged the firm
                           and appropriately allocated for these research services.

      b.     Requirements and Limitations for Common Benefit Work

      Authorized common benefit work includes assignments made or authorized

by Lead or Co-Lead Counsel. Plaintiffs’ counsel who seek to recover Court-

awarded common benefit attorney’s fees and expenses in connection with this

litigation must keep a daily contemporaneous record of their time and expenses,

noting with specificity the hours, location, and particular activity (such as

“conducted deposition of John Doe”). Time entries that are not sufficiently detailed

may not be considered for common benefit compensation. To be eligible for

compensation, each time entry must include (a) the amount of time worked in one

tenth (.1) hour increments, (b) the name of the attorney/paralegal performing the

task, (c) the law firm name, (d) the professional level/title of the attorney or paralegal

performing the task (work performed by law clerks will not be compensable), (e) a

description of the particular common benefit activity performed (with sufficient

detail to permit meaningful review), (f) the appropriate litigation task code, and (g)
Case No. 3:19md2885/MCR/GRJ
   Case 3:19-md-02885-MCR-GRJ Document 488 Filed 07/12/19 Page 19 of 24
                                                                            Page 19 of 24


the name of the Lead or Co-Lead Counsel who authorized the activity in question.

Compliance with the below guidelines merely renders attorney work eligible for

potential future compensation. Fee awards, if any, will be determined by the Court

after a de novo review of a Report & Recommendation provided by the Common

Benefit Special Master.

      Examples of authorized and unauthorized common benefit work include, but

are not limited to:

            i.        Depositions. Participating Counsel may attend any deposition,
                      space permitting. However, if such counsel has not been
                      designated as one of the authorized questioners or otherwise
                      authorized to attend the deposition by Lead or Co-Lead Counsel,
                      the time and expenses will not be considered common benefit
                      work, but rather considered as attending on behalf of such
                      counsel’s individual clients. For counsel who are designated by
                      Lead or Co-Lead Counsel to take or defend a deposition, such
                      counsel may have the assistance of one other attorney from
                      his/her firm at the deposition, whose time may be considered
                      common benefit time and whose expenses may be compensable.

           ii.        Periodic MDL Conference Calls. These calls are held so that
                      individual attorneys are kept up-to-date on the status of the
                      litigation, and participation by listening to such calls is not
                      common benefit work. All attorneys have an obligation to keep
                      themselves informed about the litigation so that they can best
                      represent their clients, and that is a reason to listen in on those
                      calls. The attorneys designated by Lead or Co-Lead Counsel to
                      run or participate in those calls are working for the common
                      benefit by keeping other lawyers informed and educated about
                      the case, and their time will be considered for the common
                      benefit. Nothing in this paragraph should be construed to
                      prevent members of the PEC from submitting common benefit
                      time for participation in PEC communications that are germane


Case No. 3:19md2885/MCR/GRJ
   Case 3:19-md-02885-MCR-GRJ Document 488 Filed 07/12/19 Page 20 of 24
                                                                       Page 20 of 24


                  to all members of the PEC and are necessary to fulfill their PEC
                  obligations.

         iii.     Periodic Status Conferences. Regular status conferences are
                  held so that the litigation continues to move forward efficiently
                  and legal issues are resolved with the Court. Individual attorneys
                  are free to attend any status conference held in open court in
                  order to keep up-to-date on the status of the litigation and
                  participation, but attending and listening to such conferences is
                  not common benefit work. All attorneys have an obligation to
                  keep themselves informed about the litigation so that they can
                  best represent their clients. Mere attendance at a status
                  conference will not be considered a common benefit expense or
                  common benefit time. The attorneys designated by Lead or Co-
                  Lead Counsel to address issues that will be raised at a given
                  status conference or requested by the Lead or Co-Lead Counsel
                  to be present at a status conference are working for the common
                  benefit and their time will be considered for common benefit.
                  Similarly, Lead or Co-Lead Counsel, as well as any other
                  attorney whose attendance at a status conference is specifically
                  requested by the Court may submit their time for evaluation as
                  common benefit time.

         iv.      Committee Meetings or Calls. For purposes of committee phone
                  calls or other meetings, a presumption exists that only one
                  participant per firm will qualify for common benefit time, unless
                  a committee contains more than one attorney otherwise
                  authorized by the Lead or Co-Lead Counsel.

          v.      Identification and Work Up of Experts. Participating Counsel
                  are expected to identify experts in consultation with the Lead and
                  Co-Lead Counsel and the Science & Experts Subcommittee,
                  which is chaired by Douglas Monsour, who is responsible for
                  coordinating with Lead and Co-Lead Counsel. If a Participating
                  Counsel travels to and retains an expert without the knowledge
                  and approval of the Lead or Co-Lead Counsel, or Chair of the
                  Science & Experts Subcommittee, that attorney understands that
                  the MDL may not need or use that expert and the attorney’s time
                  and expenses may not be eligible for common benefit
                  expenses/work.
Case No. 3:19md2885/MCR/GRJ
   Case 3:19-md-02885-MCR-GRJ Document 488 Filed 07/12/19 Page 21 of 24
                                                                                Page 21 of 24


            vi.      Attendance at Seminars. Mere attendance at a seminar does not
                     qualify as common benefit work or a common benefit expense
                     unless the individual is attending at the direction of Lead or Co-
                     Lead Counsel and for the benefit of the MDL. The attorney’s
                     attendance must be approved in advance by Lead or Co-Lead
                     Counsel to be eligible for common benefit.

           vii.      Document Review.         Only document review specifically
                     authorized by the Lead or Co-Lead Counsel for the MDL and
                     assigned to an attorney will be considered common benefit
                     work.4 The review done in a designated attorney’s office will be
                     performed by appropriately trained individuals selected by the
                     attorney. If a reviewer elects to review documents beyond the
                     scope of the review assigned to that attorney by the Lead or Co-
                     Lead Counsel for the MDL, that review is not considered
                     common benefit work. The Common Benefit Special Master,
                     CPA, and Common Benefit Fund Committee will receive
                     periodic reports from the vendor(s) retained to manage the
                     electronic production of computer billing time for depository
                     review. Such vendor should have the capability to track actual
                     time spent by each attorney reviewing documents. The Common
                     Benefit Fund Committee will review all time submissions related
                     to document review, and document review that is duplicative of
                     what has been assigned in the MDL may not be compensated.

           viii.     Contract Attorneys. Work by attorneys who are hired as contract
                     attorneys will not be eligible for common benefit consideration
                     without the prior express authorization of Lead or Co-Lead
                     Counsel.

            ix.      Review of Pleadings and Orders. All attorneys have an
                     obligation to keep themselves informed about the litigation so
                     that they can best represent their clients, and review of pleadings
                     and orders is part of that obligation. Only those attorneys
                     designated by Lead or Co-Lead Counsel to review or summarize
                     those pleadings or orders for the MDL are working for the

       4
          Authorized document review may include either review of an assigned population of
documents (e.g. a specific custodian file) or may encompass the search and review of documents
related to a specific topic.
Case No. 3:19md2885/MCR/GRJ
   Case 3:19-md-02885-MCR-GRJ Document 488 Filed 07/12/19 Page 22 of 24
                                                                          Page 22 of 24


                  common benefit and their time will be considered for common
                  benefit. All other counsel reviewing those pleadings and orders
                  are doing so for their own benefit and the benefit of their own
                  clients, and the review is not considered common benefit.
                  Nothing in this paragraph should be construed to prevent the
                  Lead, Co-Lead, Co-Liaison Counsel, or Executive Committee
                  from submitting common benefit time for reviewing orders of
                  the Court that are germane to all members of the leadership and
                  are necessary for review to fulfill their committee or court
                  appointed obligations.

          x.      Emails. All attorneys have an obligation to keep themselves
                  informed about the litigation so that they can best represent their
                  clients, and review of group or mass emails is part of that
                  obligation. Time recorded for reviewing emails, and providing
                  non-substantive responses, generally is not compensable unless
                  germane to a specific task being performed by the receiving or
                  sending attorney or party that is directly related to that email. For
                  example, review of an email sent to dozens of attorneys to keep
                  them informed on a matter on which they are not specifically
                  working would not be compensable. If time submissions are
                  heavy on email review and usage with little related substantive
                  work, that time may be heavily discounted or not compensated
                  at all.

         xi.      Review of Discovery Responses. All attorneys have an
                  obligation to keep themselves informed about the litigation so
                  that they can best represent their clients and that is a reason to
                  review discovery responses served in this litigation. Only those
                  attorneys designated by the Lead or Co-Lead Counsel to review
                  and summarize those discovery responses for the MDL are
                  working for the common benefit and their time will be
                  considered for common benefit. All other counsel reviewing
                  those discovery responses are reviewing for their own benefit
                  and the benefit of their own clients, and the review is not
                  considered common benefit.

        xii.      Trial Pool and Bellwether Trials. While the work-up of
                  individual cases is not considered common benefit, in the event
                  that a case is selected as part of an approved early preference trial
Case No. 3:19md2885/MCR/GRJ
   Case 3:19-md-02885-MCR-GRJ Document 488 Filed 07/12/19 Page 23 of 24
                                                                              Page 23 of 24


                     pool or bellwether trial process in the MDL, the work performed
                     on the case as part of the approved trial process may be
                     considered for common benefit to the extent it complies with
                     other provisions of this Order or Participation Agreement. Work
                     performed on an individual case prior to that case’s selection as
                     part of an approved trial pool or bellwether trial process will not
                     be common benefit work.

            xiii.    Paralegal Work. Work performed by paralegals will be subject
                     to all the same procedures and requirements set forth in this
                     Order as that performed by attorneys.

            xiv.     Client Recruitment. Time spent traveling to, hosting, or
                     participating in meetings, calls, etc. for the purpose of marketing,
                     client recruitment, or client acquisition are not reimbursable as
                     common benefit expenses.

       In the event Plaintiffs’ Counsel are unsure if the action they are about to

undertake is considered a common benefit action, counsel must ask the Lead, Co-

Lead Counsel, or Common Benefit Fund Committee in advance as to whether such

time may or may not be compensable.

       The Court DIRECTS the Clerk to file a copy of this Order in 3:19-md-2885

and the Order will apply to each member related case previously transferred to,

removed to, or filed in this district. In cases subsequently filed in this district, a copy

of the most recent pretrial order will be provided by the Clerk to counsel appearing

in each new action at the time of filing of the complaint. In cases subsequently

removed or transferred to this Court, a copy of the most recent pretrial order will be

provided by the Clerk to counsel appearing in each new action on removal or

transfer.
Case No. 3:19md2885/MCR/GRJ
   Case 3:19-md-02885-MCR-GRJ Document 488 Filed 07/12/19 Page 24 of 24
                                                                           Page 24 of 24


      It is the responsibility of the parties to review and abide by all pretrial orders

previously entered by the Court. The orders may be accessed through PACER, as

well as on the 3M Combat Arms Earplug Products Liability Litigation website at

http://www.flnd.uscourts.gov/mdl2885.

      DONE and ORDERED on this 12th day of July, 2019.


                                 M. Casey Rodgers
                                 M. CASEY RODGERS
                                 UNITED STATES DISTRICT JUDGE




Case No. 3:19md2885/MCR/GRJ
